Citation Nr: 1214382	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  07-38 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.  

2.  Entitlement to service connection for degenerative arthritis of the right knee, to include as secondary to the service-connected degenerative disc disease of the lumbosacral spine, with spondylosis and osteoarthritic changes.  

3.  Entitlement to service connection for degenerative arthritis of the left knee, to include as secondary to the service-connected degenerative disc disease of the lumbosacral spine, with spondylosis and osteoarthritic changes.

4.  Entitlement to an increased evaluation for degenerative disc disease of the lumbosacral spine, with spondylosis and osteoarthritic changes, currently evaluated as 40 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for the following: degenerative arthritis, right knee; degenerative arthritis, left knee; chronic obstructive pulmonary disease (COPD); peripheral neuropathy, left upper extremity; peripheral neuropathy, left lower extremity; and TDIU.  The RO also denied increased evaluations for the Veteran's service-connected back disability and peripheral neuropathy, right lower extremity.  The Veteran filed a timely notice of disagreement with respect to all eight issues.  

In September 2007, the RO granted service connection for peripheral neuropathy of the left lower extremity.  Accordingly, this claim has been resolved and is no longer in appellate status. 

The RO issued a statement of the case in October 2007 with respect to the remaining issues.  Later that month, the Veteran filed a VA Form 9 in which he specifically limited his appeal to claims involving the back, left knee, right knee, peripheral neuropathy of the left upper extremity, and TDIU.  In January 2008, the Veteran withdrew the service connection claim for peripheral neuropathy of the left upper extremity.  As that claim was in appellate status but to this point has never been formally dismissed, it will be dismissed herein. 

An April 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal

The service connection claims for bilateral knee conditions, the increased rating claim for a low back disability, and the TDIU claim, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC


FINDINGS OF FACT

In January 2008, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal pertaining to the service connection claim for peripheral neuropathy of the left upper extremity.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal concerning the claim of entitlement to service connection for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a rating action issued in May 2007, the RO denied a service connection claim for peripheral neuropathy of the left upper extremity.  A timely Notice of Disagreement with the denial of the claim was filed in May 2007, and a Statement of the Case was issued in October 2007.  A timely substantive appeal was filed in October 2007, giving the claims appellate status. 

The file includes a VA Form 21-4138 (Statement in Support of Claim), dated in January 2008, which was authored and signed by the Veteran, requesting that the service connection claim for peripheral neuropathy of the left upper extremity be withdrawn from appellate consideration.  Therefore, no allegations of errors of fact or law remain for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the aforementioned claim and it is dismissed.


ORDER

The appeal concerning the service connection claim for peripheral neuropathy of the left upper extremity is dismissed.



REMAND

Additional development is required in conjunction with the Veteran's service connection claims for disorders of the knees, his increased rating claim for a low back disability and the TDIU claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran primarily maintains that his claimed knee disorders are secondary to a service-connected disability of the low back.  A complaint of right knee pain was made during service in 1973.  The service separation examination of June 1977 reflects that clinical evaluation of the lower extremities was normal. 

Private medical records dated in January 2003 reflect that the Veteran gave a 6-month history of right knee pain, with no recollection of a specific injury.  Impressions of right knee pain, degenerative arthritis and a meniscus tear were made.  VA records reflect that the Veteran twisted his left knee September 2005.  The file contains a VA examination of the joints dated in April 2007, at which time the Veteran gave a 30-year history of right knee pain.  He also reported that he underwent right knee arthroscopic surgery in 2003.  X-ray films revealed left knee patellofemoral spurring and degenerative changes, and right knee patellofemoral spurring with medial compartment narrowing and flattening.  The diagnoses included chronic lumbar sprain, degenerative disc disease and spondylosis; obesity, and bilateral knee degenerative arthritis.  The examiner opined that the Veteran's knee disabilities were in no way connected to the back disability.  It was explained that degenerative process in the knees had occurred over time due to use and weight and not caused by or the result of the back condition.  

With respect to the low back, a VA examination was last conducted in January 2008.  Degenerative spondylosis of the lumbosacral spine with left leg radiculopathy was diagnosed.  The examiner indicated that the spine films were consistent with degenerative disk disease causing nerve root impingement.  

The Veteran's TDIU claim filed in August 2006 notes that he last was employed with construction companies from 1977 to 2002.  The Veteran reported that his disabilities affected him full-time in March 2002, and that he last worked in June 2002.  He indicated that the conditions which prevented him from working included low back and knee disabilities, as well as a breathing condition.  He mentioned that he had completed 2 years of college and had been taking classes between 2004 and 2006 to obtain a degree in business administration.  The file contains a November 2008 VA opinion addressing the Veteran's employability.  The examiner observed that the Veteran had multiple medical problems in addition to his lumbar spine disease and chronic back pain, requiring the use of narcotics for relief and impairing activities to the extent that the Veteran describes would make it unlikely that he could be gainfully employed.

The Board observes that a review of lay statements and testimony from the Veteran as well as documents on file indicate there are evidentiary gaps in the record and possibly pertinent medical records which have not been sought for inclusion in the file.  As an initial matter it appears that private medical records prior to those on file dated from January 2003 and relating to the knee claims, may be available.  In hearing testimony presented in 2012, the Veteran mentioned that he had received private treatment from Dr. S.W. in Fort Wayne, Indiana from 2001 forward and that surgery was performed in 2003 (hearing transcript pgs. 15-16).  Records of Dr. S.W. dated from 2003 forward are on file.  Prior records are not on file.  The file also reflects that the private medical records from the Huntington Medical Group (HMG) dated prior to January 2003 may be available.  In this regard, a January 2003 progress note references a referral from Dr. J. M. (of HMG), indicating that private treatment from HMG began prior to January 2003; however, in January 2003 VA only requested HMG records dated from January 2003 forward.  Also mentioned in the file is Dr. T. G. of Huntington, Indiana (VA statement of April 2005); possibly also associated with HMG; however, it does not appear that records from this private treatment source are on file.  

In hearing testimony presented in 2012, the Veteran also mentioned that he had been treated by VA for back and knee problems on numerous occasions since 2007.  VA records on file are current only through October 2008.  As the case is being remanded, and it appears that the Veteran receives his primary treatment through VA, records dated from November 2008, forward will be sought and added to the record, prior to appellate adjudication of the claims.  In this regard, the Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain outstanding VA records.  See 38 U.S.C.A. § 5103A (b-c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

The Board also finds that VA examinations are warranted in this case.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79  (2006).  

With respect to the service connection claims for knee conditions, a VA examination was conducted in 2007 at which time a VA examiner opined that the Veteran's knee disabilities were in no way connected to the back disability.  It was explained that degenerative process in the knees had occurred over time due to use and weight and not caused by or the result of the back condition.  However, an opinion relating to the theory of direct service incurrence was not provided.  In this regard, the Board notes that in hearing testimony presented in 2012, the Veteran indicated that he was lifting a significant amount of items and weight while serving as a radioman in the Marine Corps.  He indicated that his knees hurt in service and became worse after his back injury and that he was initially treated for knee symptoms in 2001.  Once the Board undertakes to provide an appellant with an examination and medical nexus opinion, these must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, a new examination is required to include obtaining opinions relating to the theories of both direct and secondary service connection.  

With respect to the low back disability, a review of the file reflects that a VA examination of the low back was most recently conducted in November 2008, now more than 3 years ago.  In hearing testimony presented in February 2012, the Veteran discussed the pain, and physical/functional impairment caused by his back disability.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  That said, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the Veteran's low back disability.    

The Board observes that recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in requesting an examination for purposes for rating the severity of the low back disability, the examiner will be asked to determine the overall level of functional impairment due to these factors.

The Veteran's TDIU claim is predicated on the Veteran's service connected disabilities and therefore, adjudication of the service connection and increased rating claims on appeal must be completed prior to consideration of the TDIU claim.  At this point, the file contains a November 2008 VA opinion addressing the Veteran's employability.  The examiner observed that the Veteran had multiple medical problems in addition to his lumbar spine disease and chronic back pain, requiring the use of narcotics for relief and impairing activities to the extent that the Veteran describes would make it unlikely that he could be gainfully employed.  In the first instance, it is not clear if this opinion was based on consideration of the Veteran's service connected disabilities, without regard to his age or non-service connected conditions.  See 38 C.F.R. § 4.19 (2011). 

Moreover, it does not appear that the examiner was aware that since 2004, the Veteran has been pursuing a college degree and taking classes.  In a 2007 statement, the Veteran references his involvement in the VA vocational rehabilitation program.  The Board believes that obtaining the Veteran's VA vocational rehabilitation folder would be helpful in this case in conjunction with the adjudication of the TDIU claim.  In addition, on remand it will be left to the discretion of the RO to undertake any additional development of the TDIU issue which might be warranted prior to readjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his service connection claims for bilateral knee disorders, the increased rating claim for a low back disability and the TDIU claim.  

2.  Obtain for inclusion in the claims folder the Veteran's vocational rehabilitation file.

3.  Please attempt to obtain for the file the following outstanding records:

a. Private medical records of Dr. S.G.W. (to include associated with Orthopaedics Northeast) dated from 2001 forward. 

b. Private medical records of Dr. J.M. (to include associated with Huntington Medical Group) dated from 2001 forward.

c. Private medical records of Dr. T. G. of Huntington, Indiana (VA statement of April 2005) dated from 2001 forward.

d. VA outpatient treatment, examination, assessment, hospitalization, MRI study and X-ray films reports dated from November 2008, forward.  

Any additional evidence obtained should be added to the claims folder.  Should the evidence be proven unavailable, the RO is requested to follow the procedures under 38 C.F.R. § 3.159(e), relating to the duty to notify a claimant of the inability to obtain records, with appropriate documentation in the record.

4.  The RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of the Veteran's claimed bilateral knee disorders, which he has alternately maintained are of direct service incurrence, or secondary to a service-related disability of the lumbar spine.

The examiner should review the claims folder and note such review in the examination report.  A copy of this Remand should also be provided for the examiner.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  Specific information regarding the circumstances of the onset and progression of the claimed knee conditions, as well as their associated symptoms should be elicited and recorded.  A diagnosis relating to the claimed knee disorders should be made.  The examiner is asked to furnish an opinion with respect to the following questions:

Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the STRs and post-service evidence, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that either of the Veteran's currently claimed left and right knee disorders had its onset during service; or is otherwise etiologically related to service.  

In the alternative, the examiner is also requested to address whether any currently diagnosed disorder of either knee (independently evaluated) is at least as likely as not (at least a 50 percent probability), caused by a service-connected disorder of the lumbar spine.  The examiner is also requested to discuss whether it is at least as likely as not (at least a 50 percent probability) that a disorder of the lumbar spine aggravated (i.e., permanently worsened) any disorder of either knee found on examination.  If aggravation is found, the degree of aggravation should be specifically identified, to the extent possible.

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as sustaining an injury in service, and that his reports must be considered in formulating the requested opinion.  If the Veteran's lay reports are discounted, the examiner should provide an explanation for doing so.  A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to identify the nature and severity of all manifestations (orthopedic and neurologic) associated with the service connected disability of the lumbar spine, characterized as degenerative disc disease with spondylosis and osteoarthritic changes.  The claims file must be made available to the examiner for review of the pertinent medical and other history.  All necessary diagnostic testing, and evaluations should be completed.  The Veteran's lay history of symptoms associated with the disability should be recorded.

The examiner is asked to address the following:

(a) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.

(b) Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disorders and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner is also requested to discuss the overall level of functional impairment attributable to these factors.  

The examiner should express an opinion addressing whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

(c) Identify any neurological manifestations associated with the service-connected lumbar spine disorder, to include any associated bladder or bowel impairment.  The nature of each neurological sign and symptom should be explained and the severity of the impairment described (such as in terms of the level of paralysis - mild/moderate/severe and incomplete or complete. 

(d) State whether the Veteran has intervertebral disc syndrome.  If so, state whether intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of the episodes over the preceding 12 months should be reported.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(e) The examiner is also asked to comment on the impact of the Veteran's low back disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinions expressed in this regard should be provided.

7.  After an appropriate period of time, or after the Veteran indicates he has no further evidence to submit, the RO should readjudicate the service connection claims for bilateral knee disabilities under the theories of direct and secondary incurrence, and the increased rating for a low back disability, to include consideration of all of the pertinent evidence added to the record since the issuance of the most recent Supplemental SOC in March 2009.  Upon disposition, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response in the event of the denial of any claim.

8.  Thereafter, the RO should consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected disabilities.  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or s medical opinion, as is deemed necessary.

Readjudication of the TDIU claim should reflect consideration of the Veteran's vocational rehabilitation folder, medical opinions on file, and subjective and individual factors (such as education, experience, location) which impact his employability.  The examiner should also indicate whether the service-connected disabilities allow the Veteran to obtain and maintain substantially gainful employment, as opposed to marginal employment.  If any benefit sought on appeal is not resolved to the appellant's satisfaction, the RO should provide the appellant and his representative a SSOC and an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process and duty to assist considerations.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


